Citation Nr: 0807949	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of status post 
arthroscopic debridement of the under surface of the patellar 
surface of the left knee (left knee disability).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected gastroesophageal reflux 
disease (GERD) with hiatal hernia.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected right ear hearing loss.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected chronic open angle glaucoma (eye 
disability).  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

he veteran served on active duty from February 1987 to July 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision that, in pertinent 
part, granted service connection and assigned an initial 20 
percent rating for degenerative disc disease of the lumbar 
spine, an initial 10 percent rating for glaucoma, a 
noncompensable evaluation for the left knee disability, a 
noncompensable rating for GERD, and a noncompensable rating 
for the right ear hearing loss, all effective on August 1, 
2000, one day following his military discharge.  

The RO received the veteran's claims for increased rating for 
the service-connected glaucoma and lumbar spine disabilities 
in March 2003.  In a January 2004 rating decision, the RO 
continued the 20 percent rating for the service-connected 
lumbar spine disability and a 10 percent rating for the 
service-connected glaucoma.  

In March 2005, the Board increased the evaluation of the 
service-connected lumbar spine disability to 40 percent 
disabling and remanded the claims for increased ratings for 
the service-connected glaucoma, GERD, right ear hearing loss 
and left knee disabilities for further development and 
adjudication.  

In August 2007, the RO increased the evaluations of the 
service-connected glaucoma and GERD to 10 percent each, 
effective on August 1, 2000.  

Because the left knee, GERD, and right ear hearing loss 
claims involve the propriety of the initial evaluations 
assigned, the Board has characterized these claims as 
indicated on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In this regard the Board notes that, 
because the assigned evaluations do not represent the maximum 
ratings available for these disabilities, the veteran's claim 
challenging the initial evaluations remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of an increased rating for the service-connected 
GERD with hiatal hernia is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected left knee disability is not shown 
to be manifested by limitation of motion of 30 degrees 
flexion or 15 degrees extension, moderate instability, 
subluxation or incoordination, or x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

2.  The VA audiometric test results obtained in October 2001 
and May 2006 show that the veteran had level I hearing in the 
right ear.  

3.  The service-connected eye disability is not shown to be 
manifested by impaired corrected central visual acuity of 
more than 20/40 in one eye and 20/50 in the other eye or 
impairment of full field vision in each eye.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2007).  

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code 6100 (2007).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected chronic open angle 
glaucoma have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.84a, including 
Diagnostic Codes 6013, 6079, 6080 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in July 2001, April 2005, and October 2006, 
the RO provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims, including notice that a disability rating and 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran was also generally invited to send information or 
evidence to VA that may support his claims, was advised of 
the basic law and regulations governing his claims, the basis 
for the decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

With respect to the veteran's left knee and right ear hearing 
loss claims, the Board notes that, with respect to the 
veteran's increase rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claims for initial higher disability ratings 
for his service-connected left knee disability and right ear 
hearing loss; and under the circumstances, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

With respect to the veteran's service-connected eye 
disability, the Board notes that, for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

In this case, the RO letters did not meet all of the 
foregoing requirements.  However, in Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that, where VA can show 
that the error did not affect the essential fairness of the 
adjudication, VCAA notice errors would not require reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the April 
2005 RO letter specifically informed the veteran that he 
should submit evidence showing his service-connected 
disability had increased in severity and proceeded to suggest 
a vast array documents and records that would tend to 
demonstrate this worsening.  

The veteran was also afforded a Statement of the Case dated 
in April 2004 that specifically set forth what is required to 
show functional impairment and loss, including a full 
description of the effects of the disability upon the 
person's ordinary activity and employment.  38 C.F.R. § 4.10, 
4.40.  

The veteran was also informed in this document of the 
requirements for a higher evaluation for joints and painful 
motion, 38 C.F.R. § 4.45, 4.59, and specifically informed of 
the criteria for the technical evaluation of his eye 
disability.  38 C.F.R. § 4.76, 4.83a; Diagnostic Codes 6013, 
6080.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the RO letters and Statement of the Case forwarded 
to him.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Board also concludes that the evidence indicates that the 
veteran received these documents, noting that the veteran 
responded to the statement of the case and addressed the eye 
disability in a September 2004 Brief presentation.

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's eye claim after the initial decision 
in this case.  While the notice provided was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the certification of the 
veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, multiple VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increase ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  


A.  Left knee disability 

In this case, the veteran's left knee disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5260.  

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Under Diagnostic Code 5260, the condition will be 
evaluated as noncompensable if flexion is limited to 60 
degrees.  A 10 percent evaluation is warranted where flexion 
is limited to 45 degrees.  A 20 percent evaluation is 
warranted where flexion is limited to 30 degrees.  And a 
maximum 30 percent evaluation is warranted where flexion is 
limited to 15 degrees.  

Under Diagnostic Code 5261, the condition will be evaluated 
as noncompensable if extension is limited to 5 degrees.  A 10 
percent evaluation is warranted where extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where extension is limited to 20 degrees.  A 40 
percent evaluation is warranted where extension is limited to 
30 degrees.  And a maximum 50 percent evaluation is warranted 
where extension is limited to 45 degrees. 

The veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee due to recurrent subluxation or lateral instability will 
be evaluated as 10 percent disabling if the disorder is found 
to be slight.  A 20 percent evaluation is awarded for a 
moderate disability.  And a maximum 30 percent evaluation is 
awarded if the disability is found to be severe.  

Here, the Board also notes that, under Diagnostic Code 5010, 
arthritis due to trauma substantiated by x-ray findings is 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved (DC 5200 etc).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, the arthritis is to 
be rated based on x-ray findings, as follows:  a 10 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  

The medical evidence in this case consists primarily of VA 
examinations in October 2001, May 2006 and October 2006.  

In October 2001, the veteran complained of locking and 
weakness in his left knee, in addition to pain, stiffness, 
swelling, inflammation, instability and lack of endurance.  
The veteran indicated that he has daily flare-ups that last 
from one minute to hours at a time.  The veteran was noted to 
have had arthroscopic surgery in November 1996.  

Upon examination, the veteran was indicated to have full 
range of motion of the knees with no pain and negative 
McMurray sign and negative drawer sign.  Flexion was 140 
degrees, bilaterally, and extension was 0 degrees. An x-ray 
study of the veteran's left knee was indicated to be normal.  
The veteran was diagnosed with status post arthroscopic 
debridement of the under surface of the patellar with no 
residuals.  

The veteran was again examined by VA in May 2006.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination and report. The veteran's 
medical history was noted for the record, including treatment 
for a small ACL tear and cartilage damage in service.  He was 
noted to have had arthroscopic surgery approximately one year 
later.  

The veteran reported that the left knee began giving him 
trouble again in 2002, with some buckling and pain upon 
arising, climbing stairs and walking longer than 20-30 
minutes.  The veteran was noted to use a brace on occasion to 
support the knee.  

The veteran was not noted to need assistive devices for 
walking, and there were no symptoms of arthritis noted.  No 
incapacitating episodes of arthritis were indicated, and 
there were no functional limitations on standing.  The 
veteran reported that there was limitation on walking of 
about 1 to 3 miles.  

The range of motion testing revealed 120 degrees of flexion 
with pain at the end of the motion.  The examiner indicated 
additional limitation of motion on repetitive use of 
approximately 10 degrees due to pain.  An x-ray study 
revealed a normal left knee.  The veteran was diagnosed with 
left knee status post ACL tear and repair.  

The examiner indicated no significant effects on usual 
occupation and mild to no effects on other aspects of daily 
living.  

Finally, the veteran was again afforded a VA examination in 
connection with his left knee in October 2006.  The findings 
in this examination were essentially the same as those 
recorded in the May 2006 examination. 

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the veteran's left 
knee disability.  Under Diagnostic Codes 5260 and 5261, 
limitation of motion of 30 degrees flexion and 15 degrees 
extension must be present to warrant a higher evaluation.  In 
this case, the VA examiners found flexion of between 120 and 
140 degrees.  There was also no limitation of extension.  

In addition, no degenerative changes were noted and, while 
the veteran reported concerns that the knee would give out, 
the veteran's knee was not found on examination to have joint 
laxity or instability.  And the examiner indicated mild to no 
effects on daily activities.  This evidence does not indicate 
that a higher evaluation is assignable, under Diagnostic Code 
5257.  

Finally, there is no x-ray evidence of degenerative changes 
to warrant an evaluation under Diagnostic Code 5003.  
 
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects full to nearly full range of motion.  

In addition, while some pain and additional limitation of 
motion was reported on repetitive use, there was no 
indication of functional loss due to pain, weakness, excess 
fatigability, or incoordination upon examination. The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  


C.  Right ear hearing loss

The veteran's right ear hearing loss is currently rated as 
noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  

Under this Code, defective hearing evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).

The medical evidence in this case consists of two 
audiological evaluations dated in October 2001 and May 2006.  
These examinations revealed maximum pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10-15
15-20
40-50
65

Speech audiometry, when indicated, revealed speech 
recognition ability of 96% for the right ear.  

The mechanical application of the rating schedule to the 
examinations of record shows that the veteran had level I 
hearing in the right ear for the two examinations of record.  

Under 38 C.F.R. § 4.85, these evaluations warrant a 
noncompensable rating for the veteran's right ear hearing 
loss.  38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of 
the foregoing, entitlement to a higher evaluation for the 
veteran's disability is not warranted.  


D.  Eye disability

In this case, the veteran has been service-connected for 
chronic open angle glaucoma, evaluated as 10 percent 
disabling under Diagnostic Code 6013.   

Diagnostic Code 6013 provides that noncongestive primary 
simple glaucoma is to be rated on impairment of visual acuity 
or field loss.   The minimum rating is 10 percent.  

Impairment of central visual acuity is evaluated from 0 to 
100 percent under Diagnostic Codes 6061 through 6079.  
Ratings for impairment of field vision are evaluated from 10 
to 30 percent under Diagnostic Codes 6080 and 6081.  

Under Diagnostic Code 6079, impairment of central visual 
acuity will be evaluated as noncompensable where the vision 
in one eye is 20/40 and vision in the other eye is 20/40.  A 
10 percent evaluation is warranted where vision in one eye is 
20/40 and vision in the other eye is 20/50.  

Here, 38 C.F.R. § 4.75 provides that ratings on account of 
visual impairments considered for service connection are, 
when practicable, to be based only on examination by 
specialists.  Such examinations should include uncorrected 
and corrected central visual acuity for distance and near, 
with record of the refraction.  The best distant vision 
obtainable after best correction by glasses will be the basis 
of rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75.

In this case, the veteran has been afforded several VA 
examinations in connection with his condition.  In October 
2001, the veteran was noted to have visual acuity of 20/20 in 
each eye with his present glasses.  After examination, he was 
diagnosed with chronic open angle glaucoma.  

An October 2003 examination, indicated glaucoma for the past 
10 years.  Uncorrected vision was indicated to be 20/25 OD 
and 20/25 OS.  After examination, the veteran was again 
diagnosed with primary open angle glaucoma, both eyes.  

An additional VA eye examination was afforded to the veteran 
in June 2006.  The veteran was noted to have been diagnosed 
with glaucoma approximately 15 years ago.  The condition was 
being treated with medication.  The veteran was noted to wear 
glasses, but no other eye problems were noted. 

The veteran's uncorrected distance vision of the right eye 
was 20/50+2, uncorrected near vision of the right eye was 
20/20, uncorrected distance vision of the left eye was 20/40, 
and uncorrected near vision in the left eye was 20/20 .  The 
veteran's corrected distance vision in both eyes was 20/15.  
The veteran's visual field upon testing was indicated to be 
full extent of field with no defects in either eye.  

Finally, the veteran was seen in October 2006 when his 
medical history related to his eyes was noted.  He was noted 
to have had ocular hypertension in both eyes.  The examiner 
indicated that the veteran was less likely to have glaucoma 
and more likely to have ocular hypertension.  

The examiner explained that due to the stability of his 
condition for the past 20 years, the veteran might not have 
glaucoma.  The examiner noted that glaucoma was a progressive 
disease of the optic nerve and the optic nerve had been 
stable since 1982.  The veteran's current medication for 
intraocular pressure reduces the risk of developing glaucoma.  
No visual testing was conducted.  

Based on the foregoing, a compensable evaluation for the 
veteran's eye disability is not warranted.  Under Diagnostic 
Codes 6013, the veteran's disability is to be rated based on 
visual acuity or loss of field vision, with a minimum 
evaluation of 10 percent.  

The veteran's best corrected distance vision, based on the 
examinations of record, is essentially normal with respect to 
central visual acuity, and the veteran's field vision was 
indicated to be full and normal.  Finally, the record does 
not establish that the schedular criteria are inadequate to 
evaluate the service-connected disabilities, so as to warrant 
assignment of a higher rating on an extraschedular basis.  

In this regard, the Board notes that there is no showing that 
the disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization or have otherwise rendered impractical the 
application of the regular standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 227 (1995).  



ORDER

An increased initial evaluation in excess of 10 percent for 
the service-connected residuals of status post arthroscopic 
debridement of the under surface of the patellar surface of 
the left knee is denied.  

An increased initial compensable evaluation for the service-
connected right ear hearing loss is denied.  

An increased rating in excess of 10 percent for the service-
connected chronic open angle glaucoma is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the claim for an increased rating for the service-
connected GERD with hiatal hernia must be remanded for 
further action.  

Here, the Board notes that, in his statements and contentions 
contained in the record, the veteran and his representative 
have argued that the GERD with hiatal hernia has had a 
significant adverse effect on the veteran's occupation.  

The veteran also points to the results of his October 2006 VA 
examination where the veteran reported that he would vomit 
fluids after lying at night and that he has a burning feeling 
of acids in his throat during the day.  The veteran reported 
concern over choking and fighting for breath during the night 
due to reflux symptoms.  

The examiner, however, indicated only mild to no effects on 
daily activities, with the exception of the effect on the 
veteran's usual occupation, which the examiner indicated was 
"significant."  

The VA examiner indicated that the disability might have a 
significant effect on his usual occupation but did not 
explain this fully in terms of the rating criteria.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The veteran should be afforded 
another VA examination to ascertain the 
current severity of the service-connected 
GERD with hiatal hernia.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
The examiner in this regard should 
identify and discuss all the disabling 
manifestation of the service-connected 
GERD with hiatal hernia in terms of the 
rating criteria, including to what extent 
the veteran may be experiencing 
impairment of health or related 
occupational inadaptability/  

2.  Then, following completion of all 
indicated development, the RO should 
readjudicate the claim for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case that includes 
pertinent information addressing 
entitlement to an extraschedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Then, they should be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


